Citation Nr: 0329787	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  94-36 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for a generalized anxiety 
disorder, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


REMAND

The appellant had active military service from June 1941 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1992 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Detroit, Michigan, which continued a previously 
assigned 30 percent disability evaluation for the appellant's 
service-connected psychiatric disorder.  

By a July 2001 decision, the Board remanded this issue for 
additional development.  As per the Board's July 2001 remand 
decision, the RO, in a letter dated in August 2001, informed 
the appellant of the VCAA, and asked the appellant to submit 
medical evidence in support of his claim.  Specifically, the 
RO requested that the appellant provide medical records from 
all VA and non-VA mental health care providers since June 
1993.  The RO informed the appellant that he could either 
send the records himself, or provide medical release forms 
(VA Form 21-4142) for each doctor or medical facility, and 
return the form(s) so that the RO could attempt to get the 
records.  In September 2001, the RO received a letter from 
the appellant.  In the letter, the appellant stated that 
there were no other VA or non-VA mental health care providers 
since June 1993.  Moreover, in correspondence from the 
appellant to the RO, dated in February 2002, the appellant 
noted that he did not have anything else to submit.  

By a July 2002 decision, the Board concluded that the 
schedular criteria for a rating in excess of 30 percent for a 
generalized anxiety disorder had not been met.  The appellant 
subsequently appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In March 2003, while this case 
was pending before the Court, the parties filed a Joint 
Motion for Remand.  As set forth in the March 2003 Joint 
Motion, the parties argued that a remand was required because 
the July 2002 Board decision on appeal did not present 
sufficient reasons to support its conclusion that the VA had 
provided adequate notice to the appellant of the information 
and evidence necessary to substantiate the claim for a higher 
rating.  In this regard, the parties indicated that in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
held that failure by the Board to enforce compliance with the 
section 5103(a) requirement for VA to inform the claimant of 
information or evidence necessary to substantiate the claim, 
as well as inform the claimant which evidence VA would seek 
to obtain and which evidence the claimant was to provide, was 
remandable error.  See Quartuccio, 16 Vet. App. at 186-187.  
In addition, the parties reported that in Charles v. 
Principi, 16 Vet. App. 370 (2002), the Court found that, 
although the Board had stated in its decision that the notice 
and duty-to-assist provisions under the VCAA had been 
satisfied, the Board failed to adequately discuss the amended 
duty to notify.  

According to the Joint Motion, the Board, in its July 2002 
decision, had concluded that the duty to notify had been 
satisfied without adequately discussing which documents 
provided the required notice under 38 U.S.C. § 5103(a).  See 
Charles, 16 Vet. App. at 373-74; see also 38 U.S.C. 
§ 7104(d)(1) (Board was required to provide a written 
statement of reasons or bases for its findings and 
conclusions on all material issues of fact and law presented 
on the record); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  
Although the evidence of record shows that in February 2002, 
in response to the RO's request for additional medical 
evidence in support of his claim, the appellant noted that he 
did not have anything else to submit, the parties, in the 
Joint Motion, found that the Board's July 2002 decision 
should be vacated and remanded for readjudication in light of 
the Court's holdings in Quartuccio and Charles.  Such a 
conclusion was reached even though the Board specifically 
noted that the discussion in the rating decisions, the 
statement of the case, the supplemental statements of the 
case, and in the letters sent to the appellant from the RO 
during the course of the appeal had informed him of the 
information and evidence that was yet needed to substantiate 
his claim.

In an Order, dated in March 2003, the Court granted the Joint 
Motion, vacated the Board's July 2002 decision, and remanded 
the case, pursuant to 38 U.S.C. § 7252(a) (West 2002), for 
compliance with the directives stipulated in the Joint 
Motion.  Copies of the Court's Order and the Joint Motion 
have been placed in the claims file.  

In light of the above, the Board will remand the appellant's 
claim to ensure full and complete compliance with the 
enhanced duty-to-notify and duty-to-assist provisions enacted 
by the VCAA.  Although the Board, in its July 2002 decision, 
pointed to specific documents of record that provided notice, 
the parties to the Joint Motion nevertheless found the 
analysis wanting.  This strongly suggests that the documents 
identified by the Board did not in fact satisfy the VCAA 
duty-to-notify requirements.  To ensure that those 
requirements are indeed met, the Board will remand this case.  

It should also be pointed out that, in a decision promulgated 
on September 22, 2003--Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, No. 02-7007 (Fed. Cir. September 22,2003)--
the United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a notice 
under 38 U.S.C.A. § 5103(a) is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development, 
the RO must take this opportunity to inform the appellant 
that notwithstanding the information previously provided, a 
full year is allowed to respond to a VCAA notice under 
§ 5103(a).  

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO must review the claims folder 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  The appellant should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claim, and of the time 
period for response.  38 U.S.C.A. 
§ 5103(b) (West 2002).  He should also be 
told what further evidence the RO will 
obtain, if any.

2.  The RO should ensure that its efforts 
to obtain any additional evidence 
identified by the appellant are fully 
documented in the claims folder.  If the 
RO is unsuccessful in obtaining any 
medical records identified by the 
appellant, it should inform the appellant 
and his representative of this and ask 
them to provide a copy of the outstanding 
medical records.  

3.  Thereafter, any additional 
evidentiary development deemed 
appropriate should be undertaken.  The RO 
should undertake any other action 
required in light of any submission(s) 
made by the appellant so as to comply 
with the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should review and readjudicate the issue 
on appeal.  If any such action does not 
resolve the claim, the RO should issue a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  38 U.S.C.A. 
§ 5103(b) (West 2002).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

